Beard, Justice.
Plaintiff in error commenced this action in the District Court of Crook County, alleging in his petition that defendant in error was the treasurer and collector of taxes of said county; that plaintiff duly returned and listed for assessment and taxation all of his personal property and live stock in Crook County for the year 1903, and on the 30th day of December, 1903, he tendered to the defendant at his office the sum of $366.69 and demanded a receipt in full for all of the taxes due from the plaintiff for said year 1903 on the live stock and personal property of plaintiff; but that the defendant refused and still refuses to accept such tender and to issue receipt therefor.
That on June 24, 1903, the Board of County Commissioners of said county, acting as the Board of Equalization, unlawfully, illegally, erroneously, unjustly and arbitrarily and without sufficient evidence or cause, added to the assessment roll and returned for taxation for said year against the plaintiff 300 head of cattle and assessed the value thereof at $4,800; that said increased valuation was added to the tax list for said year and taxes levied against plaintiff therefor.
That on July 27, 1903, plaintiff appeared before said board and protested and objected and offered evidence to show that the increase and raise of 300 head of cattle against plaintiff was excessive, unjust, erroneous and unwarranted, and asked to have the same stricken off, which the board refused to do.
That during the year 1903 plaintiff was the owner of certain real estate. (Here follows the description, amounting to about 1,160 acres of land.)
*296That the assessor of said county returned the real estate of plaintiff for assessment and taxation for said year erroneously, describing the same. (Here follows the description as returned bjr the assessor, the error being in four description, as follows: N. J4 S. W. J4, Sec. 33, was returned as N. S. E. %. N. ^2 S. E. Sec. 32, was returned as N. S.W. y. E. S. W. y, Sec. 6, was returned as S. %/2 S. W. y; and S. S. W. y, Sec. 15, was returned as S. E. y S. W. %, omitting S. W. y¡. S. W. y. The balance of the land appearing to be correctly described.)
That taxes were levied on all of said lands and a special school tax of yy2 mills on the dollar valuation in School District No. 10, when in fact 480 acres (described in the petition) of said land are situated in School District No. 9, where the special school tax is but one mill on the dollar valuation; that said real estate is assessed en masse, and that all of said tax levy on said real estate is erroneous, illegal and void.
That on December 30, 1903, plaintiff tendered the full amount of money for the taxes assessed and levied against his real estate in said county for the year 1903 and demanded a receipt in full therefor, which said tender the defendant refused and still refuses to accept.
That defendant threatens to levy upon and sell plaintiff’s personal property and to advertise and sell his lands for said tax to the great and irreparable injury and damage to plaintiff.
That plaintiff lias no full, complete, speedy and adequate remedy at law.
Plaintiff prays for a temporary restraining order against defendant, and that, on final hearing', defendant be perpetually enjoined from selling his property and for general relief.
A temporary restraining order was issued by the Court Commissioner upon the petition, and a general demurrer on the ground that the petition does not state facts sufficient to *297constitute a cause of action was filed and sustained by the court, the temporary restraining order was dissolved and the action dismissed. Exceptions were duly taken and the plaintiff brings error.
It clearly appears from the petition that plaintiff had personal property, including live stock, subject to taxation in Crook Count}', it being alleged that he listed all of his personal property and live stock for assessment and taxation for the year 1903. The only question on that branch of the case then is, do the facts stated entitle plaintiff to relief in a court of equity by way of an injunction to restrain the treasurer from enforcing the collection of these taxes by reason of the property added to his assessment by the Board of Equalization.
The statutes of this state (R. S. 1899) constitutes the Board of County Commissioners of each county a Board of Eqitalization for the correction tand completion of the assessment roll of their respective counties and fixes the time and place of its meetings. Section 1785 is as follows: “Said board shall at its first meeting- add to said assessment roll any taxable property in their county not included in the assessment as returned by the assessor, and shall assess the value thereof and shall hear and determine the complaint of all persons, companies, associations and corporations feeling aggrieved by the assessment of their property as returned by the assessor or by the assessment as returned by the assessor of the property of any other person, company, association or corporation; Provided, however, That such complaint shall be made, heard and determined in the manner hereinafter provided. And the said board may increase, diminish or otherwise alter or correct any assessment or valuation contained in said assessment roll.”
Sections 1786 and 1787 provide for notice to any person whose assessment has been raised or increased, and Section 1788 provides: “Any person desiring to make complaint to such Board of Equalization, as hereinbefore provided, shall file with such board a statement under oath, specifying the *298respect in which the assessment complained of is incorrect. * * *” Then in the following- sections provision is made for the manner of hearing proofs in regard to such complaint and the assessment to which it relates.
Counsel for defendant contend that the petition fails to show that plaintiff filed his complaint under oath with the board, and that, having failed to pursue the remedy provided by the statute, the courts can grant him no relief. We think it unnecessary to decide whether or not the complaint or protest was sufficient to require the board to act, for the reason that it appears that the board did hear the complaint, and that plaintiff had an opportunity to and did offer evidence to show that the raise as made by the board was erroneous, but that the board decided that the assessment should stand. The board having jurisdiction and being clothed by the statute with judicial powers, and having heard and decided the matter, the courts cannot retry, in an independent action, the matters so decided, there being no allegation that the action of the board was fraudulent. The tax in this case is not an illegal tax, that is, one that the board could not lawfully levy, but it is the excessive assessment and over valuation of plaintiff’s personal property of which complaint is made, and in such case the decision of the board in the absence of an allegation of fraud is final. (2 Cooley on Taxation (3d Ed.), 1379, et seq.; 21 Enc. Pl.. & Pr., 439, et seq. and cases cited; Salmond v. Inhabitants of Hanover, 13 Allen, 119; Board of Commrs. v. Searight Cattle Co., 3 Wyo., 783, 801.)
The petition is defective also for the reason that the amount of taxes appearing on the tax roll against plaintiff on personal property is not stated, and it is impossible to determine from the petition whether the tender of $366.69 covered all of such taxes except those upon the valuation of $4,800, added by the board. (Iowa & Dakota Telephone Co. v. Schamber, 15 S. Dak., 579.)
Upon the other branch of the case, with reference to the real estate, plaintiff contends that because a part of the *299same was erroneously assessed in School District No. 10; because of the errors in description and because the real estate was assessed en masse, the entire levy on the real estate was erroneous, illegal and void, and that, having tendered all of the taxes assessed and levied against his real estate, the treasurer should be enjoined from selling the same. Plaintiff is not in a position to complain of these matters, for the reason that lie did not complain of them or make an)- effort to have them corrected bv the Board of Equalization, and, having neglected so to do, he is not entitled to relief in a court of equity. (Board of Commrs. v. Searight Cattle Co., supra; Kelley v. Barton, 174 Mass., 396; Salmond v. Inhabitants of Hanover, supra; Bates v. Inhabitants of Sharron, 175 Mass., 293; Bourne v. City of Boston, 2 Gray, 494; 2 Cooley on Taxation (3d Ed.), 1379, and note 1 ; 27 Enc. Raw, 718; 21 Enc. Pl. & Pr., 436.)
The valuation of the land is not shown to be excessive for the lands assessed and actually owned by plaintiff, omitting the tracts erroneously described.
By Section 1870, Revised Statutes of Wyoming, 1899, taxes upon real property are made a perpetual lien thereon, and taxes due from any person on personal property are made a lien on the real estate owned by such person. The taxes 011 plaintiff’s personal property became and were a lien upon any real estate owned by him, whether the same was assessed or not, and the real estate could be sold by the treasurer for such taxes notwithstanding the fact that the taxes assessed against the real estate had been tendered ; and the fact that the treasurer threatened to sell real estate which plaintiff did not own could do him no injury. The case of Lobban v. State ex rel. Carpenter, 9 Wyo., 377, has been cited by counsel, but in that case the court held that the personal property tax was not a lien on the real estate for which the receipt was asked, for the reason that the real estate had been sold on foreclosure of a mortgage which was a prior and superior lien to that of *300the personal property tax, while in this case there is no doubt about the personalty tax being, a lien on the real estate. For the foregoing reasons, we think the petition did not state a cause of action and that the demurrer thereto was properly sustained. The judgment of the District Court will be affirmed. Affirmed.
Potter, concurs.